DETAILED ACTION

Claims 8-20 are pending. Claims 11, 12 and 18 have been amended. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final office action is in response to the applicant’s response received on 12/04/2020, for the non-final office action mailed on 09/04/2020.

Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Response to Arguments
Applicant’s arguments filed 12/04/2020 have been considered but are moot in view of new ground(s) rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 11-13, 15 and 17-19 is rejected under 35 U.S.C. 103 as being unpatentable over Chow (US-PGPUB-NO: 2018/0165176 A1) in further view of Chandrasekaran et al. (US-PAT-NO: 10,467,103 B1) hereinafter Chandrasekaran, Herbert (US-PGPUB-NO: 2019/0179659 A1), Goose et al. (US-PGPUB-NO: 2013/0036323 B1) hereinafter Goose, Gustus et al. (US-PGPUB-NO: 2014/0033179 A1) hereinafter Gustus, Vincent (US-PAT-NO: 9,928,107 B1) and Venkitachalam et al. (US-PGPUB-NO: 2009/0119493 A1) hereinafter Venkitachalam.

As per claim 11, Chow teaches a computer-implemented method of providing a record and replay method of bug reproduction for a virtual machine, comprising: creating static snapshot backups of the virtual machine at various points in time(“replaying simulator 526 feeds the non-deterministic event into its instruction stream at the same point in time when it occurred during the original execution of recording VM 524 (step 518),” see Chow paragraph [0027]); using a replication process that, with the quiescing ensures data of the virtual machine is application consistent and correct at any point-in-time(“replaying VM 326 such that replaying VM's 326 emulated hard drive can deterministically output the correct data upon replaying the interrupt at the right time,” see Chow paragraph [0022]); capturing events in the static snapshot backups for a central processing unit (CPU) executing a hypervisor program managing the virtual machine(“begins tracking system behavior (including CPU and device activity) as recording VM 324 executes (step 304),” see Chow paragraph [0022], wherein the activities of the CPU are also recorded while recording the states of the VM); and storing the events and timing information for each event of the events in a log, wherein the events comprise all network traffic data impacting the virtual machine and CPU interrupts(“External inputs to physical devices 710 such as incoming network data 702 and user interaction with a keyboard and mouse 704 are mapped by a virtualization layer 705 into external inputs to corresponding emulated devices 715.  The timing and values of these external inputs are recorded into log file 785 (see 742), in addition to timing for other non deterministic events such as interrupts,” see Chow [paragraph [0035]) feeding the virtual machine with the events in the log through re-execution of the events by the virtual machine to reveal same behavior to the events by the virtual machine and reproduction of the bug condition on the virtual machine (“In one embodiment, the record feature is enabled on a VM running a main workload 600, creating a replay log 605 that is fed into a different instantiated VM 610 that has been loaded with the initial recorded snapshot of main workload VM 600,” see Chow paragraph [0030]).
Chow does not teach quiescing the virtual machine to flush operations on a guest file system of the virtual machine. However, Chandrasekaran teaches quiescing the virtual machine to flush operations on a guest file system of the virtual machine (“For example, during a snapshot operation, a quiesce request might be issued to the guest VM, and such a quiesce request can trigger a flush of the then current block bitmap 316 (as shown) or can trigger a flush of the then current write update records. The block filter driver processing flow 300 can be applied in various data protection scenarios, some examples of which are shown and described as pertaining to FIG. 4,” see Chandrasekaran [column 9, lines 10-16]).

Chow modified with Chandrasekaran do not teach to pause all input/output activity to the virtual machine and ensure a consistent state of the virtual machine. However, Herbert teaches to pause all input/output activity to the virtual machine and ensure a consistent state of the virtual machine (“The suspend command 326 stops execution of the virtual machine 232 and allows for final synchronization, wherein the remaining dirty pages are transferred.  The stoppage by the suspend command 326 is in the several hundred millisecond range, which allows for an illusion of a seamless transfer to the user,” see Herbert paragraph [0083]).
Chow, Chandrasekaran and Herbert are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Chow’s teaching of decoupling dynamic program analysis from execution in virtual environments and Chandrasekaran’s teaching of techniques for efficient change block 
Chow modified with Chandrasekaran and Herbert do not teach using a CPU lockstep program to synchronize CPU cycles and the events with the data of the virtual machine at any point-in-time and a source hypervisor and a target hypervisor for re-execution on the virtual machine wherein the source hypervisor manages the virtual machine before migration and the target hypervisor manages the virtual machine after migration. However, Goose teaches using a CPU lockstep program to synchronize CPU cycles and the events with the data of the virtual machine at any point-in-time (“The backup may be maintained in lockstep with its corresponding primary replica server and may take over responsibilities for the primary replica server when the primary replica server experiences a failure.  Maintenance of the backup and the transfer of responsibilities from the primary to the backup may be implemented, for example, using a failover feature of the particular hypervisor being used.  For example, VMWARE FAULT TOLERANCE is a featured offered by VMWARE, INC.  for the VMWARE hypervisor and REMUS HIGH AVAILABILITY is a feature offered by THE XEN PROJECT, XENSOURCE, INC.  for the XEN hypervisor,” see Goose paragraph [0036], where the backup is done in lockstep) and a target hypervisor for re-execution on the virtual machine wherein the source hypervisor manages the virtual machine before migration and the target hypervisor manages the virtual machine after migration (“Here, the first physical machine 30 hosts all of the primary virtual machine replica servers 36-39 over corresponding guest operating systems 32-35 through the hypervisor 31.  The second physical machine 40 then hosts all of the backup virtual machine replica servers 46-49 over corresponding guest operating systems 42-45 through the hypervisor 41,” see Goose paragraph [0055], wherein the primary virtual machines are interpreted as before migration and the backup virtual machines are interpreted as after migration).
Chow, Chandrasekaran, Herbert and Goose are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Chow’s teaching of decoupling dynamic program analysis from execution in virtual environments, Chandrasekaran’s teaching of techniques for efficient change block tracking used in snapshot reconstruction and Herbert’s teaching of computer virtualization and transferring the state data held within a virtual machine with Goose’s teaching of a fault-tolerant replication architecture to incorporate a fault-tolerant system which will reduce the number of required physical machines and reduce the amount of time required to recover from a failed machine.
Chow modified with Chandrasekaran, Herbert and Goose do not teach detecting a bug condition and its approximate time among the captured events; restoring the virtual machine to a state at a specific time before the approximate time of the bug condition using a snapshot backup at the specific time. However, Gustus teaches detecting a bug condition and its approximate time among the captured events (“The snapshot is stored for subsequent use. As a result, rather than starting the application under test from its beginning each and every time the application under test is being reviewed to detect and correct errors,” see Gustus paragraph [0012]); restoring the virtual machine to a state at a specific time before the approximate time of the bug condition using a snapshot backup at the specific time (“the application under test may be started from point within the application at the end of previously captured and stored snapshots. Consequently, error identification and correction (i.e. debugging) efficiency is enhanced,” see Gustus paragraph [0012]).
Chow, Chandrasekaran, Herbert, Goose and Gustus are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Chow’s teaching of decoupling dynamic program analysis from execution in virtual environments, Chandrasekaran’s teaching of techniques for efficient change block tracking used in snapshot reconstruction, Herbert’s teaching of computer virtualization and transferring the state data held within a virtual machine and Goose’s teaching of a fault-tolerant replication architecture with Gustus’ teaching of identifying and addressing bugs in a computer application to incorporate using snapshots in order 
Chow modified with Chandrasekaran, Herbert, Goose and Gustus do not teach recovering a memory and CPU state of the virtual machine at the specific time using a virtual machine live migration process that transfers a full state of the virtual machine between hypervisors for re-execution. However, Vincent teaches recovering a memory and CPU state of the virtual machine at the specific time using a virtual machine live migration process that transfers a full state of the virtual machine between hypervisors for re-execution (“From operation 308, the routine 300 proceeds to operation 310, where the live migration process is performed to migrate the state of the virtual machine 108 from the source host computer 104A to the target host computer 104B, as described above in regard to FIG. 2. According to embodiments, the replication engine 204 copies the dirty pages of guest memory and the final state of the CPU, virtual machine, network connections, etc. from the source host computer 104A to the target host computer 104B over the secure communication channel 210 established in operation 308,” see Vincent [column 15 lines 62-67 and column 16, lines 1-5]).
Chow, Chandrasekaran, Herbert, Goose, Gustus and Vincent are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Chow’s teaching of decoupling dynamic program 
Chow modified with Chandrasekaran, Herbert, Goose, Gustus and Vincent does not explicitly teach determining a time of the bug by going back to one of: an immediately previous full state captured in a first snapshot backup, or in at least one of a plurality of previous full states captured in respective previous snapshot backups to identify a state containing the bug condition at its approximate time. However, Venkitachalam teaches determining a time of the bug by going back to one of: an immediately previous full state captured in a first snapshot backup, or in at least one of a plurality of previous full states captured in respective previous snapshot backups to identify a state containing the bug condition at its approximate time (“Logging and replay can also be used to improve fault tolerance by enabling a virtual machine to recover from a system error by replaying execution from the last known save point. With regard to debugging, logging and replaying allows an analyst to identify what causes a software bug to occur by recording the computer operation when the error is reproduced, and then stepping through the execution while reviewing the system state at each step to identify the cause, “ see Venkitachalam paragraph [0002] and “Thus, in accordance with one or more such embodiments, during logging, each non-deterministic event is "time-stamped" with a current execution point, and stored in log file 281,” see Venkitachalam paragraph [0024], wherein an event is time-stamped).
Chow, Chandrasekaran, Herbert, Goose, Gustus, Vincent and Venkitachalam are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Chow’s teaching of decoupling dynamic program analysis from execution in virtual environments, Chandrasekaran’s teaching of techniques for efficient change block tracking used in snapshot reconstruction, Herbert’s teaching of computer virtualization and transferring the state data held within a virtual machine, Goose’s teaching of a fault-tolerant replication architecture, Gustus’ teaching of identifying and addressing bugs in a computer application and Vincent’s teaching of migrating network addresses between host computers in a hybrid network environment with Venkitachalam’s teaching of using log entries corresponding to execution points in order to replay events to be incorporated 

As per claim 9, Chow modified with Chandrasekaran, Herbert, Goose, Gustus and Vincent teaches wherein the virtual machine is executed in a fault tolerant mode in lockstep with a slave virtual machine, and wherein a failure of the virtual machine will cause take over by the slave virtual machine through a synchronization process executed by the source hypervisor (“Each virtual machine replica server may have a corresponding backup replica server hat is also virtualized.  The backup may act as a failover for the corresponding virtual machine replica server.  The backup may be maintained in lockstep with its corresponding primary replica server and may take over responsibilities for the primary replica server when the primary replica server experiences a failure.  Maintenance of the backup and the transfer of responsibilities from the primary to the backup may be implemented, for example, using a failover feature of the particular hypervisor being used.  For example, VMWARE FAULT TOLERANCE is a featured offered by VMWARE, INC.  for the VMWARE hypervisor and REMUS HIGH AVAILABILITY is a feature offered by THE XEN PROJECT, XENSOURCE, INC.  for the XEN hypervisor,” see Goose paragraph [0036]).

As per claim 10, Chow modified with Chandrasekaran, Herbert, Goose, Gustus, Vincent and Venkitachalam teaches further comprising transmitting information regarding reproduction of the bug condition to a debugger process of a software development server for analysis of the bug condition (“With regard to debugging, logging and replaying allows an analyst to identify what causes a software bug to occur by recording the computer operation when the error is reproduced, and then stepping through the execution while reviewing the system state at each step to identify the cause,” see Venkitachalam paragraph [0002]).

As per claim 12, Chow modified with Chandrasekaran, Herbert, Goose, Gustus and Vincent teaches wherein the static snapshot backups capture a full state of the virtual machine (“The record and replay functionality, as implemented in one or more embodiments of the invention, is depicted in the flowchart of FIG. 3. First, the VMM of recording VM 324 enables the recording feature (step 300), takes a snapshot of the VM state (e.g., guest memory, registers, disks, etc.) (step 302), and begins tracking system behavior (including CPU and device activity) as recording VM 324 executes (step 304),” see Chow paragraph [0022]).

As per claim 13, Chow modified with Chandrasekaran, Herbert, Goose, Gustus and Vincent teaches wherein the full state comprises: a content of all or substantially all virtual CPU registers and buffers, contents of the virtual machine memory, CPU BIOS (basic input/output system) values, virtualized hardware state, and contents of the virtual machine disk storage (“If recording VM 200 and replaying VM 235 begin from the same initial VM state (e.g., same guest operating systems, see 220 and 255, memory, registers, disk, etc.) and replaying VM 235 knows when to insert the next non-deterministic event occurring in recording VM's 200 instruction stream, then replaying VM 235 will accurately recreate recording VM's 200 instruction stream,” see Chow paragraph [0021], wherein the state are different events that are happening within a system).

As per claim 14, Chow modified with Chandrasekaran, Herbert, Goose, Gustus, Vincent and Venkitachalam teaches further comprising allowing repeated replay of the events proximate a bug condition, such that the repeated replay consistently reproduces the bug condition for analysis by debugging tools for analysis and rectification of the bug condition (“With regard to debugging, logging and replaying allows an analyst to identify what causes a software bug to occur by recording the computer operation when the error is reproduced, and then stepping through the execution while reviewing the system state at each step to identify the cause,” see Venkitachalam paragraph [0002]).

As per claim 15, Chow modified with Chandrasekaran, Herbert, Goose, Gustus and Vincent teaches wherein the step of creating the static snapshots comprises capturing an initial state and subsequent states of the virtual machine (“begins tracking system behavior (including CPU and device activity) as recording VM 324 executes (step 304),” see Chow paragraph [0022], wherein the activities of the VM are recorded while recording the states of the VM).

As per claim 16, Chow modified with Chandrasekaran, Herbert, Goose, Gustus, Vincent and Venkitachalam teaches wherein the step of capturing the initial state or subsequent state of the virtual machine comprises: quiescing the virtual machine to pause all input/output activity to the virtual machine and ensure a consistent state of the virtual machine (“The suspend command 326 stops execution of the virtual machine 232 and allows for final synchronization, wherein the remaining dirty pages are transferred.  The stoppage by the suspend command 326 is in the several hundred millisecond range, which allows for an illusion of a seamless transfer to the user,” see Herbert paragraph [0083]); writing the state of the virtual machine memory and CPU to a storage location different from the virtual machine memory or disk (“When the virtual machine 232 is to be suspended so that the remaining dirty pages can be transferred to the different location 340, a suspend command is sent to the toolstack 320 via reference 326,” see Herbert paragraph [0083]) taking a replication snapshot backup of the virtual machine (“Here, "replay" means that backup VM 200-2 receives non-deterministic events defined by log entries 280 from its virtualization layer at an execution point that corresponds to the execution point at which primary VM 200-1 received the corresponding event from its virtualization layer,” see Venkitachalam paragraph [0023], wherein a backup is taken of a VM which is a duplicate or “replicate” of a given snapshot of a virtual machine which is used to replay a given virtual machine state).

As per claim 17, Chow modified with Goose and Vincent teaches wherein the subsequent states are captured on a regular periodic basis after the initial state (“A flowchart depicting record and replay between the heterogeneous platforms of FIG. 4 is depicted in FIG. 5.  First, the VMM of recording VM 524 enables the record feature (step 500), takes a snapshot of the VM state (e.g., guest memory, registers, disks, etc.) (step 502), and begins tracking system behavior (including CPU and device activity) as recording VM 524 executes (step 504),” see Chow paragraph [0026], where the log file has recorded sequences of the VM as it is being executed), and wherein the events comprise asynchronous interrupts to the CPU in between each pair of captured states (“When non-deterministic events such as device interrupts or other asynchronous events occur (step 506), information relating to such events are recorded in a log file (step 508),” see Chow paragraph [0026]).

As per claim 18, this is the apparatus claim to method claim 11. Therefore it is rejected for the same reasons as above.

As per claim 19, this is the apparatus claim to method claims 12 and 13. Therefore it is rejected for the same reasons as above. 

As per claim 20, this is the apparatus claim to method claim 14. Therefore it is rejected for the same reasons as above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chow (US-PGPUB-NO: 2018/0165176 A1), Chandrasekaran et al. (US-PAT-NO: 10,467,103 B1) hereinafter Chandrasekaran, Herbert (US-PGPUB-NO: 2019/0179659 A1), Goose et al. (US-PGPUB-NO: 2013/0036323 B1) hereinafter Goose, Gustus et al. (US-PGPUB-NO: 2014/0033179 A1) hereinafter Gustus, Vincent (US-PAT-NO: 9,928,107 B1) and Venkitachalam (US-PGPUB-NO: 2009/0119493 A1), in further view of Javadekar et al. (US-PAT-NO: 10,031,703 B1) hereinafter Javadekar.

As per claim 8, Chow modified with Chandrasekaran, Herbert, Goose, Gustus, Vincent and Venkitachalam do not teach wherein the capturing step is performed by constructs of VMware® VMotion™ process that captures a full state of the virtual machine on a source hypervisor and transfers the full state information to a target hypervisor and re-executes the virtual machine on the target hypervisor. However, Javadekar teaches wherein the capturing step is performed by constructs of VMware® VMotion™ process that captures a full state of the virtual machine on a source hypervisor and transfers the full state information to a target hypervisor and re-executes the virtual machine on the target hypervisor (“In step 302, the hypervisor of primary computer system 200 instantiates a primary VM 202.  In step 304, incremental checkpoint module 204 of primary computer system 200 takes an initial snapshot of the state of primary VM 202 (e.g., state of virtual memory and all emulated virtual devices, etc.) and transmits the snapshot to backup computer system 210 in step 306.  For example, in an embodiment utilizing VMware's ESX.TM.  virtualization platform, VMware's VMotion technology can be used to create and transmit this initial snapshot.  In step 308, backup computer system 210 receives the snapshot and its hypervisor instantiates a backup VM 212 based upon the snapshot in step 310,” see Javadekar paragraph [0023]).
Chow, Chandrasekaran, Herbert, Goose, Gustus, Vincent, Venkitachalam and Javadekar are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Chow’s teaching of decoupling dynamic program analysis from execution in virtual environments, Chandrasekaran’s teaching of techniques for efficient change block tracking used in .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734.  The examiner can normally be reached on Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-




/LENIN PAULINO/Examiner, Art Unit 2193

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193